Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the amendment filed July 6, 2021.

3.	Claims 11, 13, 15, and 16 have been amended.

4.	Claims 11-21 have been examined and are pending with this action.


Response to Arguments
5.	Applicant's arguments filed July 6, 2021have been fully considered, but are moot in view of the new grounds of rejection.
	In its broadest interpretation, the applicant is claiming nothing more than a control device requesting commands (labeled as a “regular command” and “communication parameter request-command”) one which requests and receives communication parameters from storage of a home appliance, wherein the communication parameters is nothing more than a stored response time and the other which is simply any ordinary command instructing the home device to perform some function.  Furthermore, the home appliance measures response time for each ordinary command and stores it as the communications parameter. Simply stated, one device measures response time or provides a report of the response time based on the type of command received and the other device either instructs the one device to perform a function or retrieve a report.  There is nothing in the claims that recite a novel functional element including 
	Nakano (US 2006/0154631) has been cited to receiving a regular command, measuring a response time for the command to be responded to and storing the response time.  Kim (US 2010/0315964) has been cited to teach requesting a command or instruction to retrieve the response time.  Please see the rejections below.
For at least the rejection set forth below, claims 11-21 remain rejected and pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 11-16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2006/0154631) in view of Kim et al. (US 2010/0315964).
INDEPENDENT:
As per claim 11, Nakano teaches an appliance including a communication interface, comprising: 

a processor configured to 
responsive to each time the regular command is received from the control device, learn a response time by measuring an amount of time that elapses from when the regular command is received until a response corresponding to the regular command is completed, and save the response time, as the communication parameter, to the storage (see Nakano, [0010]: “command transmission means for, after authentication data is generated in accordance with shared data shared with a receiving apparatus, transmitting a command for requesting for a response to the receiving apparatus; authentication means for authenticating the receiving apparatus in accordance with an expected value generated based upon the shared data and the authentication data generated at the receiving apparatus; measurement means for measuring a response time taken by the receiving apparatus to respond to the command”, emphasis added).
Nakano does not teach that the appliance is a home appliance; and upon receipt from the control device of a communication parameter request-command, the communication parameter request-command being any command other than the regular command, acquire the communication parameter stored in the storage, and send to the control device a communication parameter response-command containing the acquired communication parameter as a communication specification appropriate for the home appliance.
Kim teaches that the appliance is a home appliance (see Kim, [0005]: “Examples of the network include a large-scaled network, such as wire or wireless Internet, which connects the whole world, and a small-scaled wire or wireless network that connects home appliances with one another within a limited place such as general homes or companies”; and [0075]: “the judgment unit 35 controls the communication unit 23 to transmit the data stored in the transmission data storage unit 24 to the reception side terminal 11”, emphasis added); and upon receipt from the control device of a communication parameter request-command, the communication parameter request-command being any command other than the regular command, acquire the communication parameter stored in the storage, and send to the control device a communication parameter response-command containing the acquired communication parameter as a communication specification appropriate for the home appliance (see Kim, [0255]: “The active source device transmits the echo request command 107 to the sink device by inserting the same to the data transmission interval or the extended header when the DLPDU signal is generated, as illustrated in FIG. 32. The sink device which has received the echo request command transmits the echo report command to the active source device through the ULCPDU after the host processing time (i.e., processing time of host processor) corresponding to the response time of the host controller that controls the device passes (S402)”, emphasis added).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Nakano in view of Kim so that that the appliance is a home appliance; and upon receipt from the control device of a communication parameter request-command, the communication parameter request-command being any command other than the regular command, acquire the communication parameter stored in the storage, and send to the control device a communication parameter response-command containing the acquired communication parameter as a communication specification appropriate for the home appliance.  One would be motivated to do so because home appliance can be connected to a network and because Kim teaches of a processor that “unifies and manages the whole system” (see Kim, [0101]), respectively.
claim 13, Nakano and Kim teaches a communication adapter for connecting with a home appliance, the communication adapter comprising: 
a processor configured to 
responsive to each time a control instruction corresponding to a regular command is sent to the home appliance, learn a response time by measuring an amount of time that elapses from when the control instruction is sent to the home appliance until a response to the control instruction returns from the home appliance, and save the response time, as a communication parameter for determining by a control device a specification for communication with the home appliance, to a storage; and 
upon receipt from the control device of a communication parameter request-command, wherein the communication parameter request-command is any command other than the regular command, acquire the communication parameter stored in the storage, and send to the control device a communication parameter response-command containing the acquired communication parameter stored in the storage as a communication specification appropriate for the home appliance (see claim 11 rejection above).
As per claim 15, Nakano and Kim teaches a communication parameter response method comprising: 
responsive to each time a regular command is received from a control device, learning, by a home appliance including a communication interface, a response time by measuring an amount of time that elapses from when the regular command is received until a response corresponding to the regular-command is completed, and saving, by the home appliance, the response time as the communication parameter to a storage; and 
upon receipt from the control device of a communication parameter request-command, the communication parameter request-command being any command other than the regular command, acquiring the communication parameter stored in the (see claim 11 rejection above).
As per claim 16, Nakano and Kim teaches a non-transitory computer-readable recording medium storing a program configured to cause a home appliance including a communication interface to function as: 
responsive to each time a regular command is received from a control device, learning a response time by measuring an amount of time that elapses from when a regular command is received from the control device until a response corresponding to the regular command is completed, and saving the response time as the communication parameter to a storage; and 
upon receipt from the control device of a communication parameter request-command, the communication parameter request-command being any command other than the regular
command, acquiring the communication parameter stored in the storage, and sending to the control device a communication parameter response-command containing the acquired communication parameter as a communication specification appropriate for the home appliance (see claim 11 rejection above).

DEPENDENT:
As per claim 12, which depends on claim 11, Nakano further teaches wherein the response time learner is further configured to learn the response time per piece of content in the regular command, and to save to the storage each response time, as the communication parameter corresponding to the each piece of content indicated by the regular command (see Nakano, [0073]: “After the response request command is transmitted, the command transmission control unit 34 controls a response time measurement unit 36 to start measuring a response time, and to terminate measuring the response time when the response message as a response to the response request command is received”).
As per claim 14, which depends on claim 11, Nakano further teaches wherein upon receipt from the home appliance of the communication parameter, the control device determines, based on the communication parameter, a specification for communication with the home appliance (see Nakano, Abstract: “An information processing apparatus allowing proper communication with a communication partner in accordance with a communication time of the communication partner”).
As per claim 17, which depends on claim 11, Nakano and Kim do not explicitly teach wherein the regular command indicates at least one of an operation parameter setting request for changing an operation state or an acquisition request for acquiring the operation state (see Kim, [0083]: “Meanwhile, the interface module 218 can output a control signal to a remote memory device, wherein the control signal can turn on the power”).
As per claims 18, 20, and 21, which respectively depend on claims 11, 15, and 16 , Kim further teaches wherein the home appliance being an air conditioner, a refrigerator, a television, an induction heating cooker, a rice cooker, a microwave oven, a water heater, or a floor-heating system (see Kim, [0101]: “The I2C bus system is widely used in a consumer electronic device to provide a method of connecting a central processing unit (CPU) with related peripheral ICs in a television environment”).
As per claim 19, which depends on claim 13, Nakano further teaches the communication adapter being configured to electrically connect to the home appliance through a standardized serial communication interface (see Kim, [0083]: “Examples of the interface module 218 include Ethernet module, Bluetooth module, short distance wireless Internet module, portable Internet module, home PNA module, IEEE1394 module, PLC module, home RF module, and IrDA module”), 
the home appliance being an air conditioner, a refrigerator, a television, an induction heating cooker, a rice cooker, a microwave oven, a water heater, or a floor-heating system (see claims 18, 20, and 21 rejection above).


Conclusion
9.	For the reasons above, claims 11-21 have been rejected and remain pending.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
July 15, 2021